Per Curiam.
— The respondent desires specific performance of an alleged oral contract to convey a fraction of an acre of agricultural land, and claims that *30substantial and permanent improvements made by Mm remove the objection of the statute of frauds. Oral contracts such as this must be proved by clear and convincing evidence, and, much as we hesitate to disagree with a trial court on questions of fact, we cannot feel that the testimony meets the required standard. In the statement of facts appears this remark of the court at the conclusion of the trial; “. . . the evidence is very conflicting. I had assumed all the way through that the bare preponderance of evidence was sufficient.” The decree must have been J>ased on this erroneous assumption, and is reversed and the action dismissed.